 



Exhibit 10.1

EMPLOYMENT AGREEMENT

          THIS AGREEMENT is made and entered into as of the 1st day of October,
2003, by and between Entrx Corporation, a Delaware corporation (the “Company”)
and Wayne W. Mills, a resident of Minnesota (“Employee”).

Recitals

The Company is desirous of retaining the services of the Employee and the
Employee is desirous of continuing his employment with the Company, and each is
willing to enter into this employment agreement (the “Agreement”), all on the
terms and subject to the conditions herein contained.

AGREEMENT

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter set forth, the parties agree as follows:

          1. Employment of the Employee; Term.



       (a) Employment. The Company agrees to and hereby does employ the
Employee, and the Employee accepts such employment and agrees to discharge
faithfully, diligently and to the best of Employee’s abilities, the duties and
responsibilities of such employment on the terms and subject to the conditions
herein provided.



       (b) Term. The term of Employee’s employment hereunder shall commence as
of October 1, 2003, and shall continue on an at-will basis, terminable upon
notice on the terms and conditions contained in this Agreement.

          2. Duties of the Employee. During the term of Employee’s employment
with the Company hereunder, the Employee shall:



       (a) Office. Act as the President and Chief Executive Officer of the
Company, subject to the direction of the Board of Directors of the Company (the
“Board of Directors”) and assume such responsibilities, or such other position
as the Board of Directors may direct, and perform such duties as are generally
associated with such titles, with overall responsibility for the day-to-day
operations of the Company.



       (b) Time. Devote such time and attention necessary to carry out the
duties of Employee’s employment hereunder, applying Employee’s best effort and
skill for the benefit of the Company, and shall not, without prior written
consent of the Company, engage in any other business activity that would
materially interfere with the performance of Employee’s duties or
responsibilities under this Agreement.

          3. Compensation and Benefits. As compensation and in consideration for
the performance of services by the Employee and Employee’s observance of all of
the provisions of this Agreement, the Company agrees to pay, provide or do the
following:



       (a) Salary. During the term of Employee’s employment, the Employee shall
be entitled to receive a base salary at an annual rate of $200,000. The Company
shall pay the salary semi-monthly.



       (b) Salary Adjustment. The base salary of Employee under Subsection 2(a)
above shall be adjusted to an annual rate of $250,000, if the Company achieves
two consecutive quarters of Net Operating Profit. “Net Operating Profit” shall
mean the net operating profit of the company as reported or reflected on the
Company’s form 10Q or 10K filed with the Securities and Exchange Commission,
which net operating profit is adjusted so as not to give effect to any gain or
loss on the value of collateral provided by Employee for any non-recourse
promissory note executed by Employee in favor of the Company. Such salary
adjustment shall be retroactive, effective as of the beginning of the first
quarter in which profitability is achieved. The retroactive portion of the
adjustment shall be paid to Employee within 15 days following the end of the
second profitable quarter and reflected as a bonus in the quarter following the
second consecutive profitable quarter, and shall not require a restatement of
the financial statements for either of the two profitable quarters.

 



--------------------------------------------------------------------------------



 





       (c) Market Value Bonus. For the purpose of this Subsection 3(c), “Market
Price Per Share” on any particular date means the average closing price (or if
no closing price is quoted for a particular trading day, the mean between the
closing high bid and low asked prices) for a 20 consecutive trading day period
up to and including the particular date, as quoted in the NASDAQ System, or such
other market in which the Company’s common stock is traded and quoted as
determined, in its reasonably exercised judgment, by the Board of Directors.
“Market Value” on any particular date (a “Valuation Date”) means the Market
Price Per Share on the Valuation Date, plus the value of any dividend per share
payable to shareholders of record prior to the Valuation Date and after the end
of the preceding fiscal year of the Company, the total of which is multiplied by
the “Outstanding Shares of the Company’s Common Stock”. The “Outstanding Shares
of the Company’s Common Stock” means, the number of shares of the Company’s
Common Stock outstanding on December 31, 2002, adjusted proportionately for
stock splits, stock dividends (paid on Company’s Common Stock), and reverse
stock splits. Employee shall be entitled to receive a bonus payable on or before
February 14, 2005 equal to 5% of an amount by which the Market Value on
December 31, 2004 exceeds the Market Value on December 31, 2003. If Employee’s
term of employment is not terminated prior to January 1, 2005, Employee shall be
entitled to receive an additional bonus, payable on or before February 14, 2006,
equal to (i) 5% of an amount by which the Market Value on December 31, 2005 (or
on such earlier date in 2004 as of which the employment of Employee is
terminated other than “for good cause” as defined herein) exceeds the Market
Value on December 31, 2003, less (ii) the amount of the bonus (if any) payable
to Employee on or before February 14, 2003, with respect to any increase in
Market Value during 2004. If Employee’s term of Employment is not terminated
prior to January 1, 2006, Employee will be entitled to receive an additional
bonus, payable on or before February 14, 2007, equal to (i) 5% of an amount by
which the Market Value on December 31, 2005 (or any earlier date in 2006 as of
which the employment of Employee is terminated other than “for good cause” as
defined herein) exceeds the Market Value on December 31, 2003, less (ii) the
total amount of the bonuses (if any) payable to Employee on or before
February 14, 2005 and February 14, 2006, with respect to any increase in Market
Value during 2004 and 2005. Notwithstanding the foregoing, no annual bonus which
would otherwise exceed $100,000 under the foregoing calculation, may exceed 20%
of the Company’s income, before provisions for state and federal corporate
income tax, for the fiscal year prior to the date the bonus is due and payable.
Notwithstanding the foregoing, Employee will not be entitled to bonus as
provided in this Subsection 3(c) if Employees term of employment is terminated
for good cause prior to the date payable.



       (d) Investment Value Bonus. “NextNet” shall mean NextNet Wireless, Inc.,
a Delaware corporation. “NextNet Stock” for the purpose of this Subsection 2(d)
shall mean the Series A Preferred Stock of NextNet, each share of which is
convertible into three shares of NextNet common stock. “Base Value” of the
NextNet Stock shall equal $4.23 per share through March 31, 2004; $4.86 from
April 1, 2004 through March 31, 2005; $5.59 from April 1, 2005 through March 31,
2006; $6.43 from April 1, 2006 to March 31, 2007; and $7.40 after April 1, 2007.
At such time as the Company sells any of the NextNet Stock, or the common stock
of NextNet resulting from the conversion of NextNet Stock into common stock, the
Company will pay Employee, within 15 days following such sale, an amount equal
to 10% of the amount by which the Base Value of the NextNet Stock (adjusted
proportionately in the case of the sale of the common stock), is exceeded by the
sale price of such NextNet Stock or common stock on the date of such sale,
payable within 30 days, of the date of sale. The term “sell” or “sale” shall
mean any assignment, transfer, exchange or conversion (except for the conversion
of NextNet Stock into common stock) for value, and the phrase “sales price”
shall include the fair market value of any property received by the Company upon
such sale, as may be reasonably determined by the Board of Directors. On
April 15, 2008, the Company will pay Employee an amount equal to 10% of the
amount by which the Base Value of the NextNet Stock (adjusted appropriately in
the case of the conversion of NextNet Stock into common stock) is exceeded by
the then-fair market value of the NextNet Stock (or the fair market value of the
NextNet common stock), times the number of Shares of NextNet Stock or common
stock (as the case may be) owned beneficially by the Company at the close of
business on March 31, 2008.



       (e) Guarantee Fee. In the event that Employee is requested by the Board
of Directors and any lender to guarantee a debt of the Company (or any
subsidiary of the Company), and Employee executes such guarantee for the benefit
of the Company or any such subsidiary, Employee shall be entitled to receive
from the Company a fee equal to three percent of the gross principal amount of
the obligations initially guaranteed. The Company will be entitled to extend the
due date of the debt underlying the Employee’s guarantee, and to substitute the
lender of any debt guaranteed by Employee for a new lender, with the
continuation, and without affecting the terms or validity of, Employee’s
guarantee. The fee due to Employee will be payable to Employee within 30 days
from the later of the date of the guarantee or the date of the incurrence of the
debt. Employee shall not suggest to, or encourage, the lender to require his
guarantee unless requested to do so by the Board of Directors.

 



--------------------------------------------------------------------------------



 





       (f) Benefits. During the term of Employee’s employment, the Employee
shall be entitled to a reasonable number of days of paid time off for vacation
and for illness, subject to review as to reasonableness by the Board of
Directors. In addition, during the term of Employee’s employment, the Employee
shall be entitled to medical, hospitalization, dental, life and disability
insurance, or reimbursement therefor, as may be established by the Company, but
at least as favorable as that provided to other salaried employees of the
Company.



       (g) Business Expenses. The Company shall reimburse the Employee for
business expenses reasonably incurred by the Employee in connection with the
performance of Employee’s duties hereunder, upon the presentation by Employee of
receipts and itemized accounts of such expenditures in accordance with the rules
and regulations of the Internal Revenue Code. Except for expenses previously
approved by the Board, the Board may take such action as may be necessary to
enforce the repayment to the Company by the Employee of any amounts reimbursed
upon finding that such reimbursement was not made primarily for the purpose of
advancing the legitimate interests of the Company. In lieu of direct payment by
the Employee, the Company may withhold such disallowed amounts from future
compensation of the Employee until the amount owed to the Company has been
recovered.

          4. Termination of Agreement.



       (a) Termination With Cause. The Company may terminate Employee’s term of
employment under this Agreement for “good cause” upon notice of such termination
to the Employee. For purposes of this Agreement, “good cause” shall mean
Employee’s (i) failure or refusal to observe or perform any of the material
provisions of this Agreement or any other written agreement with the Company, or
to substantially perform any of the material duties or responsibilities required
of Employee under this Agreement or any other written agreement with the
Company, or (ii) commission of fraud, misappropriation, embezzlement or other
acts of dishonesty, alcoholism, drug addiction or dependency, or conviction for
any crime punishable as a felony or as a gross misdemeanor involving moral
turpitude, which actions, in the opinion of the Board of Directors, have a
material adverse effect upon the Employee’s ability to perform the duties which
are assumed or assigned under Section 2 hereof, or which actions or occurrences,
in the opinion of the Board of Directors, are materially adverse to the
interests of the Company. Termination of Employee’s employment for good cause
under Subsection 4(a)(ii) above shall be effective upon notice. Termination of
Employee’s employment for good cause under Subsection 4(a)(i) shall be effective
upon 15 days’ prior notice; provided that prior to the giving of such notice of
termination, the Company shall notify Employee that a factual basis for
termination for good cause exists and specify such basis, so that Employee will
have a reasonable opportunity to refute such basis or cure any default.



       (b) Termination Without Cause. Employee’s term of employment under this
Agreement may be terminated by either party without cause for any reason upon
not less than 15 days’ prior written notice.



       (c) Termination upon Death or Disability of Employee. This Agreement
shall automatically terminate in the event of the Employee’s death or
disability. “Disability” means the unwillingness or inability of Employee to
perform Employee’s duties under this Agreement because of incapacity due to
physical or mental illness, bodily injury or disease for a period of 60 days out
of 180 consecutive days.



       (d) Termination Obligations and Responsibilities. Upon the termination of
the Employee’s term of employment in accordance with Subsections 4(a) or 4(c) or
by the Employee in accordance with Subsection 4(b), the Company shall have no
further obligation to the Employee under this Agreement, and Employee shall only
be entitled to payment by the Company for all compensation accrued under this
Agreement to such date of termination. In the event the Company terminates
Employee’s term of employment in accordance with Subsection 4(b), the Company
shall be obligated to pay Employee a severance salary for six months following
the date of termination, and pay Employee the bonuses and salary adjustments as
provided under Subsections 3(b) and 3(c), calculated, at Employee’s option, as
of the date of the termination of the term of Employee’s employment, or the end
of the six-month period thereafter, but only so long as Employee is not in
default of any other provision of this Agreement under which it is his
obligation to comply. The bonus payable to Employee under Subsection 3(d) is
unaffected by the termination of Employee’s term of employment under Subsection
4(b). Termination of the Employee’s term of employment shall terminate
Employee’s responsibility under Section 2, but shall not terminate or extinguish
the Employee’s other obligations or agreements under any provision which, by its
content, can be reasonably concluded to survive such termination, including
specifically, those set forth under Sections 5 and 8 (unless otherwise provided
therein), or Employee’s obligation or liability to pay to the Company any
amounts owed to the Company by the Employee, including, but not limited to, any
amounts misappropriated or obtained by the Employee, without prejudice to any
other rights or remedies of the Company at law or in equity.

 



--------------------------------------------------------------------------------



 





       (e) Change of Control. Notwithstanding any other provision of this
Agreement, if there is a Change of Control, and Employee’s employment with the
Company, or the successor to the Company’s business, is terminated (by Employee,
the Company or such successor) within one year from the date of the Change of
Control, Employee shall be entitled to a severance salary equal to one year’s
base salary at the annual rate in effect on the date of termination. If at the
time of the Change of Control the Market Value (as defined in Subsection 3(c))
exceeds the Market Value on December 31, 2003, as adjusted, Employee will be
entitled to a severance salary equal to two years base salary in effect on the
date of termination. The Market Value on December 31, 2003, for the purposes of
the prior sentence, shall be adjusted by assuming an annual rate of return on
the Company’s common stock of 20%, compounded annually, computed to the date of
the Change of Control. Any severance salary payable under this Subsection 4(e)
will be paid within 5 days following termination and will be in lieu of the
six-month severance payment due under Subsection 4(d). For the purpose of this
Agreement, a “Change of Control” shall be deemed to have occurred on any
particular date (the “Change of Control Date”) on which half or more of the
members (excluding in this number members who were elected or appointed as a
member of the Board of directors with the affirmative vote or approval of the
Employee) of the Board of Directors, or the board of directors of any successor
to the Company by way of merger, stock exchange or the sale of substantially all
of the Company’s assets, were not members of the Board of Directors on a date
within 12 months prior to the Change of Control Date.



       (f) Basis of Computation. The base salary which shall be used in
computing compensation to Employee after termination of Employee’s employment
shall be based on the base salary being paid to Employee as of the date of
termination, and may be paid by the Company over the period due in semi-monthly
payments.



       (g) Set-Off. The Company shall be entitled to set-off from amounts owed
to Employee under Subsections 3(c), 3(d) and 3(e), any amounts owed by Employee
or Blake Capital Partners, LLC to the Company. In effecting any set-off, the
Board of Directors may, in its discretion, take into consideration the federal
income tax payable by Employee for compensation paid pursuant to said
subsections.

          5. Disclosure of Confidential Information.



       (a) Definition of Confidential Information. For purposes of this
Agreement, “Confidential Information” means any information that is not
generally known to the public that relates to the existing or reasonably
foreseeable business of the Company which has been expressly or implicitly
protected by the Company or which, from all of the circumstances, the Employee
knows or has reason to know that the Company intends or expects the secrecy of
such information to be maintained. Confidential Information includes, but is not
limited to, information contained in or relating to development plans or
proposals, marketing plans or proposals, operational plans or proposals,
strategies, financial statements, budgets, trade secrets, test data, research
data, pricing formulas, past and potential customer and supplier information,
employee information, research and development information, designs, products,
processes, production methods and know-how, and other proprietary information of
the Company, whether written, oral or communicated in another type of medium,
whether disclosed directly or indirectly, whether originals or copies, and
whether or not legal protection has been obtained or sought under applicable
law. Employee shall treat all such information as Confidential Information
regardless of its source and whether or not marked as confidential.



       (b) Employee Shall Not Disclose Confidential Information. The Employee
will not, during the term of Employee’s employment or following the termination
of Employee’s employment with the Company, use, show, display, release, discuss,
communicate, divulge or otherwise disclose Confidential Information to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, without the prior written consent or authorization of the
Company.



       (c) Scope. Employee’s covenant in Subsection 5(b) to not disclose
Confidential Information shall not apply to information which, at the time of
such disclosure, may be obtained from sources outside of the Company, its
agents, lawyers or accountants, so long as those sources did not receive the
information directly or indirectly as the result of Employee’s action. In
addition, nothing contained herein shall prevent Employee from disclosing
information as set forth under Subparagraph 5(e) or to governmental agencies
under circumstances that which he, as an officer of the Company would be
normally expected or required to disclose to such agencies in order to advance
the interests of the Company.

 



--------------------------------------------------------------------------------



 





       (d) Title. All documents or other tangible or intangible property
relating in any way to the business of the Company which are conceived or
generated by Employee or come into Employee’s possession during the employment
period shall be and remain the exclusive property of the Company, and Employee
agrees to return all such documents, and tangible and intangible property,
including, but not limited to, all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables, magnetic
tapes, computer disks, calculations or copies thereof, which are the property of
the Company or which relate in any way to the business, customers, products,
practices or techniques of the Company, and all other property of the Company,
including, but not limited to, all documents which in whole or in part contain
any Confidential Information which in any of these cases are in Employee’s
possession or under Employee’s control, to the Company upon the termination of
Employee’s employment with the Company, or at such earlier time as the Company
may request him to do so.



       (e) Compelled Disclosure. In the event a third party seeks to compel
disclosure of Confidential Information by the Employee by judicial or
administrative process, the Employee shall promptly notify the Board of such
occurrence and furnish to the Board a copy of the demand, summons, subpoena or
other process served upon the Employee to compel such disclosure, and will
permit the Company to assume, at its expense, but with the Employee’s
cooperation, defense of such disclosure demand. In the event that the Company
refuses to contest such a third party disclosure demand under judicial or
administrative process, or a final judicial order is issued compelling
disclosure of Confidential Information by the Employee, the Employee shall be
entitled to disclose such information in compliance with the terms of such
administrative or judicial process or order.

          6. Employee Acknowledgments. Employee acknowledges that the success of
the Company depends, to a great extent, on its ability to protect its
Confidential Information from unauthorized disclosure, use or publication; and
the Company is and will be entrusting Employee with this valuable information.

          7. Employee Representations and Warranties.



       (a) No Breach. Performance of the terms of this Agreement as an employee
of the Company does not and will not cause Employee to breach any agreement,
commitment or understanding Employee has with any other party, whether formal or
informal, or to keep in confidence proprietary information of such other party
which Employee acquired or learned prior to Employee’s employment by the
Company;



       (b) No Property of Others. Employee has not brought and will not bring to
the Company, or use for the benefit of the Company, any materials or documents
of a former employer (which, for purposes of this Section, shall also include
persons, firms, corporations and other entities for which Employee has acted as
an independent contractor or consultant) that are not generally available to the
public or to the trade, unless Employee has obtained written authorization from
any such former employer permitting Employee to retain and use said materials or
documents; and



       (c) No Intellectual Property Violations. With respect to any materials or
documents that Employee may bring to the Company for use in the course of
Employee’s employment, Employee’s or the Company’s use of such materials or
documents will not violate the intellectual property rights of any former
employer of Employee, or any other party.

          8. Communication with Subsequent Employer. Upon the termination of
Employee’s employment, Employee hereby authorizes the Company to notify any
other party, including without limitation, Employee’s future employers, future
partners and customers of the Company, as to the existence of this Agreement,
and the existence of Employee’s covenants and responsibilities with respect to
the Confidential Information entrusted to Employee hereunder.

          9. Breach of Restrictive Covenants.



       (a) Specific Performance. It is agreed that it would be difficult or
impossible to ascertain the measure of damages to the Company resulting from any
breach of Section 5, and that injury to the Company from any such breach may be
irremediable, and that money damages therefor may be an inadequate remedy. In
the event of a breach or threatened breach by the Employee of the provisions of
any of such Sections, the Company shall be entitled to specific performance of
such Sections and may seek a temporary or permanent injunction to enjoin the
Employee from breaching such Sections, in addition to any other rights or
remedies that the Company may have available under applicable law for such
breach or threatened breach, including the recovery of damages.

 



--------------------------------------------------------------------------------



 





       (b) Survival of Restrictive Covenant. The obligations of Employee under
the provisions of Section 5 and other clearly applicable provisions of this
Agreement shall survive the expiration of the term of Employee’s employment
hereunder, and shall be binding upon the Employee following the termination of
Employee’s employment with the Company.

          10. Affiliate. The term “Company” when used in Section 5 of this
Agreement shall mean in addition to the Company, any affiliate of the Company.
The terms “affiliate” or “affiliates” when used in this Agreement shall mean any
corporation that controls the Company, or is controlled by the Company, or is
under common control with the Company.

          11. Entire Agreement; Modification. This Agreement constitutes the
full and complete understanding and agreement of the parties with respect to the
employment of the Employee by the Company, and supersedes any prior
understanding or agreement between the parties relating thereto. No amendment,
waiver or modification of any provision of this Agreement shall be binding
unless made in writing and signed by the parties hereto.

          12. Assignment. The rights and benefits of the Company and its
permitted assigns under this Agreement shall be fully assignable and
transferable to any other entity (subject to that entity’s assumption of the
obligations hereunder) which is an affiliate of the Company; or which is not an
affiliate and with which the Company has merged or consolidated, or to which it
may have sold substantially all its assets in a transaction in which it has
assumed the liabilities of the Company under this Agreement; and in the event of
any such assignment or transfer, all covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against the successors and
assigns of the Company. This Agreement is a personal service contract and shall
not be assignable by the Employee, but all obligations and agreements of the
Employee hereunder shall be binding upon and enforceable against the Employee
and Employee’s personal representatives, heirs, legatees and devisees.

          13. Notices. To be effective, all notices, consents or other
communications required or permitted hereunder shall be in writing. A written
notice or other communication shall be deemed to have been given hereunder (i)
if delivered by hand, when the notifying party delivers such notice or other
communication to all other parties to this Agreement, (ii) if delivered by
facsimile or overnight delivery service, on the first business day following the
date such notice or other communication is transmitted by facsimile or timely
delivered to the overnight courier, or (iii) if delivered by mail, on the third
business day following the date such notice or other communication is deposited
in the U.S. mail by certified or registered mail addressed to the other party.
Mailed or telecopied communications shall be directed as follows unless written
notice of a change of address or facsimile number has been given in writing in
accordance with this Section:

              If to Company   Entrx Corporation
Suite 2690
800 Nicollet Mall
Minneapolis, MN 55402
Facsimile No. (612) 338-7332
ATTN: Kenneth W. Brimmer               If to Employee:   Wayne W. Mills
5020 Blake Road
Edina, MN 55436
Facsimile No. (952) 930-9553               With a copy to, in each case:  
Felhaber Larson Fenlon & Vogt, PA
225 South 6th Street, Suite 4200
Minneapolis, MN 55402-4302
Facsimile No. (612) 338-4608
ATTN: Roger H. Frommelt, Esq.



       or to such other person designated by either party by notice given to the
other party.

          14. Waiver. No waiver of any term, condition or covenant of this
Agreement by a party shall be deemed to be a waiver of any subsequent breaches
of the same or other terms, covenants or conditions hereof by such party.

          15. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, and all such counterparts shall
constitute one instrument.

 



--------------------------------------------------------------------------------



 



          16. Construction. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective or valid under applicable
law, but if any provision of this Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

          17. Applicable Law. This Agreement, and the legal relations between
the parties, shall be governed by, and construed in accordance with, the laws of
the state of Minnesota without regard to conflicts of law doctrines.

          18. Arbitration. All disputes or claims arising out of, or in any way
relating to this Agreement shall be submitted to and determined by final and
binding arbitration under the rules of the American Arbitration Association.
Arbitration proceedings may be initiated by either party hereto upon notice to
the other party and to the American Arbitration Association, and shall be
conducted by three arbitrators under the rules of the American Arbitration
Association in Minneapolis, Minnesota; provided, however, that the parties may
agree following the giving of such notice to have the arbitration proceeding
conducted with a single arbitrator. The notice must specify in general the
issues to be resolved in any such arbitration proceeding. The arbitrators shall
be selected by agreement of the parties from a list of five or more arbitrators
proposed to the parties by the American Arbitration Association, or may be
persons not on such list as agreed to by the parties to such arbitration. If the
parties to the arbitration proceeding fail to agree on one or more of the
persons to serve as arbitrators within fifteen days after delivery to each party
hereto of the list as proposed by the American Arbitration Association, then at
the request of any party to such proceeding, such arbitrators shall be selected
at the discretion of the American Arbitration Association. Where the arbitrators
shall determine that an arbitration proceeding was commenced by a party
frivolously or without a basis, or primarily for the purpose of harassment or
delay, the arbitrators may assess such party the cost of such proceedings
including reasonable attorneys’ fees of any other party. In all other cases,
each party to the arbitration proceeding shall bear its own costs and its
pro-rata share of the fees and expenses charged by the arbitrators and the
American Arbitration Association in connection with any arbitration proceeding.

          19. Attorneys Fees. In the event a judgment is entered against any
party hereto in a court of competent jurisdiction based upon a breach of the
terms of this Agreement, the prevailing party shall be entitled to receive, as
part of any award, the amount of reasonable attorney’s fees and expenses
incurred by the prevailing party in such action a party shall be deemed to have
prevailed if the judgment entered (without including attorney’s fees and
expenses) is more favorable to that party than any offer of settlement made to
that party within twenty days after the services of the complaint in such
action.

     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first above written.

          Entrx Corporation   Employee          

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By:  

--------------------------------------------------------------------------------

  Wayne W. Mills Its  

--------------------------------------------------------------------------------

   

 